IN THE MATTER OF MARRIAGE OF BROGAN



NO. 07-03-0081-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

JUNE 24, 2003

______________________________


IN THE MATTER OF THE MARRIAGE OF 
WALTER CHARLES BROGAN, III AND TINA MARIE BROGAN
AND IN THE INTEREST OF WILLIAM CHRISTOPHER BROGAN
AND SHAUN PATRICK BROGAN, MINOR CHILDREN

_________________________________

FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

NO. 2001-514,816; HONORABLE DRUE FARMER, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS, J., and BOYD, S.J. (1)
ABATEMENT AND REMAND

 Tina Marie Brogan appeals from a final decree of divorce signed December 6, 2002. 
Although she filed a timely request for findings of fact and conclusions of law pursuant to
Rule 296 of the Texas Rules of Civil Procedure, to date, the Honorable Drue Farmer has
not made any.  Pending before this Court is Tina's unopposed motion to abate this appeal
and remand the cause to the trial court for findings of fact and conclusions of law.  We
grant the motion and abate the appeal and remand the cause to the trial court for further
proceedings.
	Section 6.711(a) of the Texas Family Code Annotated (Vernon Supp. 2003)
provides that when a judgment dissolving a marriage is rendered, on request by a party,
the trial court shall make written findings of fact and conclusions of law.  Accordingly, we
abate this appeal and remand the cause to the trial court to enter findings of fact and
conclusions of law in support of its judgment.  We direct the trial court to cause its findings
and conclusions to be incorporated into a supplemental clerk's record and filed with the
Clerk of this Court no later than Monday, July 14, 2003.  
	Tina's brief is currently due on June 30, 2003.  The Court hereby extends the
deadline in which to file her brief to Monday, August 11, 2003.  Walter's brief will be due
30 days after Tina's brief is filed.
	It is so ordered.
							Per Curiam
1. John T.  Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.